Matter of Trey A.B. (2022 NY Slip Op 07396)





Matter of Trey A.B.


2022 NY Slip Op 07396


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, BANNISTER, AND MONTOUR, JJ.


970 CA 21-01083

[*1]IN RELATION TO TREY A.B., DEFENDANT-APPELLANT, ORDER THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT. 


NORMAN P. EFFMAN, PUBLIC DEFENDER, WARSAW (FARES A. RUMI OF COUNSEL), FOR DEFENDANT-APPELLANT.
DONALD G. O'GEEN, DISTRICT ATTORNEY, WARSAW (ADAM W. KOCH OF COUNSEL), FOR RESPONDENT. 

	Appeal, by permission of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Wyoming County Court (Michael M. Mohun, J.), entered June 24, 2021, in a proceeding pursuant to CPL 330.20. The order determined that defendant must be confined in a secure facility. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court